DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Feature 32 is not depicted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (2017/0144605) (hereafter Kelly).
Claim 1: Kelly discloses a vehicle (Fig. 1; 100) comprising: 
a vehicle body (Fig. 1; 115) having a roof body part (Fig. 1; 110) and a side body part (Fig. 2; side seen in detail below), the side body part defining a wheel well (Fig. 2; side see detail below) of the vehicle; 
a vehicle roof rack component installed to the roof body part (Fig. 1; 135); and 
a ladder detachably installed to the vehicle body (Fig. 1; 200, Para. [0004]), the ladder extending from the roof body part and over the side body part to the wheel well (Fig. 3; 200).  
While Kelly fails to specifically disclose the ladder extending to the wheel well, the examiner contends it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to slide the ladder to a position extending over the wheel well, since the system of Kelly discloses such (Para. [0041]). 

    PNG
    media_image1.png
    626
    665
    media_image1.png
    Greyscale

Claim 2: Kelly discloses the vehicle according to claim 1, wherein the ladder has a top portion that is removably connected to the vehicle roof rack component (Fig. 2; 205).  
Claim 3: Kelly discloses the vehicle according to claim 1, wherein the side body part is a quarter panel of the vehicle (Fig. 2; the area between the ladder and the rear of the vehicle, depicted above, is a quarter panel).  
Claim 4: Kelly discloses the vehicle according to claim 1, wherein the vehicle roof rack component is a roof rack rail (Fig. 2; 210,215).  
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (2017/0144605) (hereafter Kelly) in further view of Gottlinger (2010/0122871).
Claim 5: Kelly discloses the vehicle according to claim 1, but fails to disclose wherein the ladder includes a bottom portion configured to contact a tire positioned in the wheel well of the vehicle.  
However, Gottlinger discloses a ladder configured to contact a tire positioned in the wheel well of the vehicle (Fig. 1; 32).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vehicle ladder of Kelly to include the ladder contacting the tire in the wheel well, as taught by Gottlinger, in order to provide rigid support at the bottom of the ladder.
Claim 11: Kelly discloses a ladder configured to be mounted to a vehicle (Fig. 2), the ladder comprising: 
a pair of siderails having a first end that includes a top end of the ladder and a second end that includes a bottom end of the ladder (Fig. 2; see details below), the top end of the ladder having a first attachment part (Fig. 2; 220) configured to be attached to a vehicle body component (Fig. 1; 110 via 135 and 140); but fails to disclose a second attachment part configured to contact a vehicle tire.  
However, Gottlinger discloses a second attachment part configured to contact a vehicle tire (Fig. 1; 32).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vehicle ladder of Kelly to include the ladder contacting the vehicle tire, as taught by Gottlinger, in order to provide rigid support at the bottom of the ladder.

    PNG
    media_image2.png
    626
    665
    media_image2.png
    Greyscale

Claims 6-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (2017/0144605) (hereafter Kelly) in further view of Brodsack (2010/0089698).
Claim 6: Kelly discloses the vehicle according to claim 4 with a vehicle roof rack component (Fig. 1; 200,205, Para. [0004]), but fails to disclose wherein the top portion of the ladder includes a pair of hooks that are removably attached. 
However, Brodsack discloses a ladder with a pair of hooks (Fig. 7; 22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vehicle ladder of Kelly to include the pair of hooks, as taught by Brodsack, to enable a user to quickly and securely attach the ladder to the vehicle. 
Claim 7: Brodsack discloses the vehicle according to claim 4, wherein the ladder includes a pair of siderails (Fig. 7; 18), each of the siderails having a hook (Fig. 7; 18,22) that is detachably attached to the vehicle roof rack component (Fig. 1; 200,205, Para. [0004]).  
Claim 12: Kelly and Brodsack disclose the ladder according to claim 11, wherein the top portion of the ladder includes a pair of hooks (Brodsack - Fig. 7; 22) that are configured to be removably attached to the vehicle roof rack component (Kelly - Fig. 1; 200,205, Para. [0004]).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (2017/0144605) (hereafter Kelly) in view of Brodsack (2010/0089698) in further view of Gottlinger (2010/0122871).
Claim 8: Kelly and Brodsack disclose the vehicle according to claim 7, but fail to disclose wherein the bottom portion includes at least one projection extending from the siderails in a direction towards the wheel well.  
However, Gottlinger discloses at least one projection extending from the siderails in a direction towards the wheel well (Fig. 1; 154).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the vehicle ladder of Kelly and Brodsack to include the projections, as taught by Gottlinger, in order to have a secure place for the ladder bottom to rest. 
Claim 9: Gottlinger discloses the vehicle according to claim 8, wherein the at least one projection includes a pair of feet that are configured to sit on a tire positioned in the wheel well (Fig. 1; 59).  
Claims 10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al. (2017/0144605) (hereafter Kelly) in view of Brodsack (2010/0089698) in further view of Gottlinger (2010/0122871), in yet further view of Oritz Perez (2009/0159367) (hereafter Perez).

Claim 10: Kelly, Brodsack and Gottlinger disclose the vehicle according to claim 9, but fail to disclose wherein the pair of feet are telescopically movable along the siderails.
However, Perez discloses a pair of feet telescopically moveable along the siderails (Fig. 6F; 26, Para. [0003]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the ladder of Kelly, Brodsack and Gottlinger to include the telescopically moveable feet, as taught by Perez, to allow a user to position the feet in the most secure location. 
Claim 13: Perez discloses the ladder according to claim 11, wherein the second attachment part are adjustably movable along the siderails between the first and second ends (Fig. 6F; 26, Para. [0003]).  
Claim 14: Perez discloses the ladder according to claim 13, wherein the second attachment part includes at least one projection extending from the siderails in a direction transverse to the siderails (Fig. 6F; 26, Para. [0003]).  
Claim 15: Gottlinger discloses the vehicle according to claim 14, wherein the at least one projection includes a pair of feet that are configured to sit on the vehicle tire positioned in the wheel well (Fig. 1; 59).  
Claim 16: Perez discloses the vehicle according to claim 15, wherein the pair of feet are telescopically movable along the siderails (Fig. 6F; 26, Para. [0003]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635